Citation Nr: 0907767	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for vision problems.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  It was remanded in August 2004, 
July 2006, and March 2007.  The veteran appeared before a now 
retired Veterans Law Judge in September 2003, and then before 
the undersigned in October 2006.  

In April 2008, a rating decision granted service connection 
for a psychiatric disorder that had also been in appellate 
status.  That has resulted in there being no case or 
controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet.App. 153, 155 (1994).  


FINDINGS OF FACT

1.  Service records do not include any complaints of low back 
pain or any treatment for a low back disorder.  

2.  Service treatment records in March 1967 demonstrate the 
Veteran was injured in an automobile accident and sustained 
two fractured upper front teeth and a contused right knee.  

3.  Private medical records include October 1974 X-rays 
reports demonstrating the right knee was normal.  

4.  Records of hospitalization in June 1978 reveal the 
Veteran sustained a back injury in July 1975 from lifting 
metal racks from a delivery truck.  

5.  April 1979 records of hospitalization demonstrate the 
Veteran had a spinal fusion of L5 to S1.  

6.  March 1984 Disability Determination Examination included 
history of right knee injury in 1974 while playing rugby and 
a right knee probe.  

7.  September 2002 VA records contain an assessment of a very 
faint corneal opacity of the Veteran's right eye.  

8.  There is no competent medical evidence in the claims 
folder which provides a nexus between any current disorder of 
the Veteran's vision and service.  

9  An August 1970 letter from the RO to the Veteran informed 
him his claim for service connection for a right knee 
disorder had been denied due to his failure to report for VA 
examination.  

10.  The RO in a July 1971 rating decision denied the 
Veteran's claim for service connection for a right knee 
disorder.  An August 1971 letter from the RO to the Veteran 
informed him his claim had been denied.  The Veteran did not 
filed a notice of disagreement with that rating decision.  

11.  The additional evidence obtained since July 1971 
includes evidence of a current diagnosis of a right knee 
disorder and a medical opinion linking it to a automobile 
accident in service, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in 
active military service; and the service incurrence of a low 
back disorder may not be presumed.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A vision disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110, 1112 (West 
2002); 38 C.F.R. § 3.303 (2008).  

3.  The July 1971 rating decision denying service connection 
for a right knee disorder is final.  38 C.F.R. §§ 3.104, 
19.153 (1973).  

4.  New and material evidence to reopen the claim for service 
connection for a right knee disorder has been submitted.  
38 C.F.R. § 3.156 (2000).  

5.  A right knee disorder was not incurred or aggravated in 
active military service; and the service incurrence of a 
right knee disorder may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board remanded the Veteran's claims in August 2004 and 
ordered that he be properly notified as required.  By letters 
dated in August 2004, February 2005, April 2005, April 2007, 
and August 2008, foregoing notice requirements were satisfied 
such that a reasonable person could be expected to understand 
what was needed to substantiate his claim, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
May 2006 providing him the information required by Dingess.

As to the issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
right knee disorder, since the Board is granting that element 
of the appeal, any notice error addressing that element is 
harmless.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims and medical opinions obtained .  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

I. Service Connection  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  


A. Low Back Disorder

At service entrance examination in August 1966 the Veteran's 
spine was noted to be normal.  Service treatment records do 
not include any references to complaints of back pain or 
treatment of the low back.  

March 1967 service treatment records indicate the Veteran was 
transferred from a Los Angeles hospital to the United States 
Air Force Hospital at March Air Force Base after being in an 
automobile accident that afternoon.  The positive findings 
included two fractured front teeth and a contused tender 
mildly swollen right knee.  The Veteran was admitted to 
orthopedics for observation and two days later it was noted 
he had a contused right knee and was to return in two weeks.  

When the Veteran was examined for separation in May 1969 his 
spine was actually noted to be both normal and abnormal.  A 
mild scoliosis to the right was recorded.  On his Report of 
Medical History the Veteran denied having a history of 
recurrent back pain.  

Records of hospitalization at Aspen Valley Hospital in June 
1978 reveal the Veteran's injured his back in July 1975.  He 
was lifting some metal racks from a delivery truck when he 
strained and hurt his back.  X-rays showed a 
spondylolisthesis of L-5, S-1.  The Veteran had no previous 
back discomfort.  In April 1979 a fusion of L-5 and S-1 was 
performed.  

In February of 1983 hospital records from his admission for 
treatment of right hip pain, noted he had a healed lumbar 
incision.  

A February 1984 examination for Social Security reveals the 
Veteran reported he was applying for disability on the basis 
of injuries suffered in an accident in June 1982 in which he 
was run over by a cow.  He reported that three or four months 
after the accident he started having bad shoulder, neck, and 
back pain.  He also reported having a spine fusion in 1979 
and a knee injury in 1967.  

In March 1984 an evaluation for a disability determination 
noted the Veteran had a spinal fusion in 1979 related to a 
work accident and had no current problems.  

An April 1984 VA examination noted history of a spinal fusion 
in 1979 which was done because of an injury to his back in an 
industrial accident.  Residuals of injury postoperative 
lumbar spine with spinal fusion was diagnosed.  

An October 2000 letter from the Veteran's mother indicates he 
was seriously injured in a car accident in March 1967 near 
their home.  He convalesced at their home for about one 
month.  At the bottom of the letter were two undated 
photographs showing the Veteran on crutches with what appears 
to be a cast on his right leg from his hip to his ankle.  

VA outpatient treatment records dated in 2002, include April 
2002 records which reveal the Veteran told an examiner he was 
involved in a motor vehicle accident in 1967.  He reported 
that his current back, hip and teeth problems were due to 
that accident.  The Veteran complained of chronic low back 
pain.  February 2002 X-rays of the lumbar spine revealed 
sacralization of L5, and mild posterior subluxation L4 on L5 
that was degenerative.  He also reported having ten episodes 
of spasms in his back since 1967 that caused his legs to give 
out.  

In September 2003, the Veteran testified before a Veterans 
Law Judge that he did not recall having any problems with his 
back hurting after the accident in 1967.  (T-28).  

In February 2005, a VA examination was conducted.  The 
examiner diagnosed symptomatic residuals of fusion of the 
lumbosacral spine at L5-S1 and residuals of a second degree 
spondylolisthesis of the fifth lumbar vertebra on the first 
sacral segment.  The VA examiner opined that "it is more 
likely than not that this Veteran's . . . back disability 
[is] the result of any event in service including but not 
limited to injuries sustained in a March 1967 motor vehicle 
accident.  

The Board requested clarification of his opinion which was 
provided in May 2007.  Noting the post service history in 
particular, the examiner went on to conclude, "I do not 
believe that this Veteran's current low back disability had 
its onset in service."  

In October 2008 another VA physician reviewed the Veteran's 
medical history including his claims folder.  The VA 
physician set out in detail the pertinent medical records.  
With respect to the low back problem the physician noted the 
injury in 1975 which was not an in service injury and pointed 
out the service medical records did not reveal any complaints 
or treatment for the low back in service.  Based on his 
review of the medical history he concluded the present low 
back condition was not caused by or the result of a service 
connected injury or situation.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

In this instance there is no diagnosis of any disorder of the 
low back in service and no evidence of arthritis of the low 
back dated within one year of the Veteran's separation from 
the service.  38 C.F.R. §§ 3.307, 3.309 (2008).  

There is a current diagnosis of a low back disorder, so the 
question is whether the Veteran sustained a low back injury 
in service and if so, is there medical evidence providing a 
causal connection between the injury sustained in service and 
the currently diagnosed low back disorder.  

The Veteran asserts he injured his low back in March 1967 
when he was involved in an automobile accident, and he 
attributes current disability to that event.  The Board is 
unaware of any special training or expertise of the Veteran 
which would qualify him to provide a medical opinion.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

He is however competent to report symptoms a lay person may 
observe and describe.  38 C.F.R. § 3.159 (2008).  The Board 
closely reviewed the service treatment records, post service 
private medical records and VA records of treatment to 
determine if the Veteran's statements demonstrate continuity 
of low back symptoms since the automobile accident in 
service.  Service treatment records do not include any 
complaints of low back pain.  In addition, at service 
separation the Veteran denied any history of recurrent back 
pain.  

The first documentation of back pain appears in the 1970's 
after an on the job back injury in July 1975.  The June 1978 
records of hospitalization specifically indicated there had 
been no previous back discomfort.  After his spinal fusion in 
1979 there is no record of complaints of back pain until 
after the Veteran was run over by a cow in June 1982.  In 
February 1984 the Veteran stated he started having bad 
shoulder, neck and back pain three or four months after he 
was run over by the cow.  

It is not until 2002, that the Veteran begins to tell his 
medical care providers he had back problems due to the 
automobile accident in 1967.  The Veteran's statements and 
testimony are clearly inconsistent with his service treatment 
records and his statements to private medical care providers 
in the 1970's and 1980's.  In determining what weight to give 
the Veteran's contentions that he has had back pain since 
1967 the Board first considered whether his statements were 
credible.  His assertions that he first had low back pain in 
service and has had it continuously since that time are not 
consistent with the contemporaneous medical records.  They 
are also not consistent with the Veteran's own previous 
statements.  In addition, in reviewing the Veteran's VA 
medical records the Board noted in September 2002 that his 
attending physician described his speech as pressured, his 
thoughts as disorganized and noted it was difficult to keep 
him focused.  The Board has concluded the Veteran is a poor 
historian at best.  His statements are not credible and 
therefore of no probative value.  

Two VA physicians have reviewed the medical record and 
offered opinions as to whether the current low back disorder 
began in service or is related to any incident in service. 
The May 2005, opinion was poorly drafted and ambiguous.  The 
Board requested clarification.  In May 2007, after again 
reviewing the medical records the examiner stated he did not 
believe that the Veteran's current low back disability had 
its onset in service.  A second VA physician in October 2008 
reviewed the record and concluded the low back disorder was 
not caused by or a result of a service situation.  

There is no credible evidence which demonstrates the 
automobile accident in March 1967 caused any low back injury 
or symptoms.  The Board notes the finding at separation of 
mild scoliosis, but neither VA examiner has ascribed any 
significance to that finding.  The claims folder does not 
include probative evidence of either service incurrence or 
aggravation of a back disability, or a medical nexus between 
current disability and service.  

The preponderance of the evidence is against the claim for 
service connection for a low back disorder.  

B. Vision

At service entrance the Veteran's eyes were noted to be 
normal.  In June 1967 the Veteran requested treatment after 
being hit by an elbow while playing football.  He had a black 
eye.  Examination revealed periorbital hematoma of the left 
eye with lateral episcleral ecchymosis.  The Veteran was 
given an ice pack.  In July 1968 the Veteran complained of 
having double vision and difficulty focusing.  His last 
prescription was from 1966.  An appointment was made for the 
eye clinic.  Eleven days later he was seen by the chief of 
the optometry service and refraction was the only note place 
in his record.  At service separation examination in May 1969 
no disorder of the eyes was found.  In July 1969 the Veteran 
collapsed and was taken to emergency where syncope was noted.  
Examination revealed he had ecchymosis, left molar eminence, 
and hematoma of the right parietal area of the scalp.  

The Veteran was seen by a VA optometrist in September 2002.  
The optometrist noted in his assessment a very faint corneal 
opacity in the right eye, that was not visually significant.  
It was recommended the Veteran be seen by a specialist.  

In September 2008, the Veteran was examined by a VA 
ophthalmologist.  The Veteran told him his vision was getting 
blurrier and blurrier and that his eyes burned.  He thought 
it was caused by a car accident in the 1960's.  Posterior 
corneal changes in the right eye were noted.  They were most 
consistent with posterior polymorphous dystrophy.  They did 
not affect visual acuity.  Hyperopia and early cataracts were 
also diagnosed.  The ophthalmologist noted the examination 
findings were not consistent with trauma.  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)(2008).  In other words service connection is not 
provided for refractive error of the eye.  That is the only 
finding related to the Veteran's vision noted in service 
treatment records.  

The Veteran believes his car accident in service has caused 
him to develop blurred vision.  As was explained above, the 
Veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Noting that service treatment records documented the Veteran 
fractured two teeth in the automobile accident in March 1967, 
and that current VA examination found a corneal opacity which 
the VA examiner recommended be evaluated by a specialist, an 
examination by an ophthalmologist was conducted.  After 
examining the Veteran, she diagnosed the above noted eye 
disorders in September 2008 and concluded that none of them 
were related to trauma.  

There is no competent evidence of record which links the 
currently diagnosed disorders of the eyes to service.  In the 
absence of competent medical evidence linking the current 
findings to service there is no basis for granting service 
connection for vision disorder.  38 C.F.R. § 3.303 (2008).  

II. New and Material Evidence  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2000).  

During the pendency of the appeal new regulations redefined 
"new and material evidence" and clarified the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(c).  The provisions of 38 C.F.R. § 3.156 were changed 
only for claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The appellant's request to reopen his claim was 
filed in November 2000.  Consequently, the old version of 
§ 3.156 applies.  It reads as follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

A.  Right Knee Disorder

The Veteran filed his original claim for service connection 
for a right knee disorder in April 1970.  An August 1970 
letter from the RO to the Veteran informed him his claim for 
service connection for a right knee disorder had been denied 
due to his failure to report for VA examination.  

In July 1971 the Veteran requested his claim for service 
connection for a right knee disorder be reopened.  The RO in 
a July 1971 rating decision denied the Veteran's claim for 
service connection for a right knee disorder.  An August 1971 
letter from the RO to the Veteran informed him his claim had 
been denied.  The Veteran did not file a notice of 
disagreement with that rating decision.  The July 1971 rating 
decision is final.  38 C.F.R. §§ 3.104, 19.153 (1973).  

The Veteran requested his claim for service connection for a 
right knee disorder be reopened in November 2000.  The RO 
denied his request to reopen his claim in a February 2002 
rating decision on the basis that new and material evidence 
had not been presented.  The Veteran appealed that rating 
decision to the Board and it is the subject of this decision.  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

The RO denied the Veteran's claim for service connection for 
a right knee disorder in July 1971 on the basis that there 
was no evidence of any residuals of the right knee contusion 
in service.  Since then, the evidence shows the presence of a 
right knee disability, and it includes a May 2005 opinion 
from a VA examiner that while ambiguously worded, may be 
reasonably construed as linking current disability to 
service.  The evidence submitted since July 1971 is thus, new 
and material.  It is not cumulative or redundant of evidence 
already of record, and is significant since it provides both 
evidence of a current diagnosis of a right knee disorder and 
a medical opinion linking it to service.  

The claim for service connection for a right knee disorder is 
reopened.  


III.  Service Connection for a Right knee Disorder

As previously set out, to establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Right Knee 

As is set out above, a current diagnosis of a disability is 
the first requirement for service connection.  The May 2005 
VA examination of the right knee found internal derangement 
and degenerative changes of the right knee.  

The second element, is service incurrence.  The service 
treatment records reveal the Veteran was seen on three 
occasions for treatment of contusions or abrasions of the 
knee.  The question then becomes whether the currently 
diagnosed right knee disorder originated in service or is 
related to any event in service.  

As the Board has previously explained the Veteran is not 
competent to offer evidence demonstrating causation or 
diagnosis of any medical disorder.  38 C.F.R. § 3.159 (2008).  
Medical expertise is required to address questions of medical 
causation or diagnosis.  

The Board ordered a VA examination and requested a medical 
opinion addressing that question.  There are three relevant 
medical opinions in the claims folder.  Two provided by one 
VA physician, and one from another VA physician.  The first 
opinion, dated in May 2005, was ambiguous, stating "it is 
more likely than not that this veteran's right knee . . . 
disability [is] the result of any event in service including 
but not limited to injuries sustained in a March 1967 motor 
vehicle accident."  When asked to clarify his opinion and 
review the record, the examiner stated the medical record 
showed that it was doubtful the current right knee disability 
had its onset in service.  

When another VA physician reviewed the medical records, he 
concluded that there was no evidence of any residual or 
chronic problem from the incidents occurring prior to 
September 1969 and that it was more likely that the knee 
problem was from playing rugby as described in 1984 post 
service medical records.  

In weighing the evidence, the May 2005 opinion is of no 
weight and probative value.  It is not consistent with the 
medical records the examiner pointed out in his later opinion 
of May 2007, and is consistent with the October 2008 opinion 
of the second VA physician.  The probative evidence offering 
competent medical evidence as to the onset date of the 
current right knee disorder does not relate to it service or 
any incident in service.  

For that reason the preponderance of the evidence is against 
the claim for service connection for a right knee disorder.  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a vision disorder is denied.  

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disorder, to 
this extent only the appeal is granted.  

Service connection for a right knee disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


